DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the fabric” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The term “substantially” in claim 6 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The recitation in claim 2 of “4 fasteners are sewn along the net, 2 in top and 2 in one-third of the net” is objected to because the terms “fastener(s)” or the phrase “fasteners are sewn along the net” (and the recited limitation) are not disclosed in the specification.
The recitation in claim 4 of “the fasteners is a strap” is objected to because the terms “fastener(s)” or the phrase “strap” (and the recited limitation) are not disclosed in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (20160289998) in view of Lore (20130260925).

 	Regarding claim 1, Huang (Figures 1-7) teaches a foldable golf practice tent comprising: a tent (120) (Para. 0025, 0028) having a ceiling, a back, left and right side, a floor and an open face for accepting golf balls that have been hit into the tent (Para. 0022) (See fig. 2); a frame structure (115) (Para. 0022) connected to the fabric of the tent that provides structural support for the tent; and a planar net (150) (Para. 0025) coupled to the front of the ceiling, such that the net hangs from the ceiling, partially slops towards the back of the tent and extends loosely towards the floor (Para. 0028), wherein the net is placed behind the open face such that golf balls that have been hit into the tent contact the net and drop within the tent (Para, 0028). 
 	Huang does not teach an elastic frame structure.
 	Lore (Figures 1-15) teaches an elastic frame structure (Abstract, Lines 1-6; Para. 0010, 0022, 0087, 0089).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Huang with an elastic frame structure as taught by Lore as a means of providing a practice net with a frame made of spring steel so that the frame is easily foldable (Lore: Abstract, Lines 1-6; Para. 0087).


	Regarding claim 2, the modified Huang (Figures 1-7) teaches 4 fasteners (155) (Para. 0028) are attached along net (150), 2 in top and 2 in one-third of net, and wherein each fastener is adapted for attaching a portion of the net to a portion of the tent.  
 	The modified Huang does not teach fasteners are sewn along net. 
	It is noted that the claim recitation of “fasteners are sewn along net” is directed to the process used to attach the fasteners to the net (a product-by-process claim). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is noted that the prior art of Huang teaches the final product of fasteners attached to a net (Huang: Para. 0028). The method/process used to attach the fasteners to the net is not given patentable weight as the patentability of a product does not depend on its method of production. 


	Regarding claim 3, the modified Huang (Figures 1-7) teaches the tent is changeable between an opened position and folded position (Para. 0024).  


	Regarding claim 4, the modified Huang (Figures 1-7) teaches each of the fasteners is a strap (Para. 0028).  


	Regarding claim 5, the modified Huang (Figures 1-7) teaches a foldable golf practice tent comprising: a frame structure (115) (Para. 0022) connected to the fabric of the tent that provides structural support for the tent. 
 	The modified Huang does not teach the elastic frame structure comprises the fiber frame stick A and B, wherein each of the fiber frame sticks are extendable to shape the tent when the tent is unfolded, or each of the fiber frame sticks are bendable when the tent is folded into a small portable size.  
	Lore (Figures 1-15) teaches the elastic frame structure comprises the fiber frame stick A and B (210, 220) (Para. 0073), wherein each of the fiber frame sticks are extendable to shape the tent when the tent is unfolded (See fig. 11A-L), or each of the fiber frame sticks are bendable when the tent is folded into a small portable size (See fig. 11A-L) (Para. 0022, 0089, ).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Huang with each of the fiber frame sticks are bendable when the tent is folded into a small portable size as taught by Lore as a means of providing a portable and easily foldable sport net that may be assembled and disassembled without tools or complicated instructions (Lore: Abstract, Lines 1-6; Para. 0008).


	Regarding claim 6, the modified Huang (Figures 1-7) teaches the foldable tent (Para. 0024) is configured for 7opening and folding within seconds (Para. 0024), and wherein the foldable tent is configured for placement on any substantially horizontal surface (Para. 0024).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711          
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711